Title: From George Washington to Samuel Huntington, 6 July 1781
From: Washington, George
To: Huntington, Samuel


                  Sir
                     
                     Head Quarters near Dobbs ferry 6th July 1781
                  
                  I do myself the honor to inform your Excellency that the Army marched from their Camp near Peekskill on the morning of the 2d without either Tents or Baggage, and reached Valentines Hill about four miles on this side Kings bridge a little after day light the morning following.  Genl Lincoln with a detachment of 800 men fell down the North River in Boats, landed near Phillips’s House before day light on the morning of the 3d and took possession of the ground on this side Harlem River near where Fort Independance formerly stood.  This movement was principally intended to support and favor an enterprize which I had projected against a corps of Refugees under the command of Colo. Delancey at Morrisania and other light troops without the bridge and which was to have been executed by the Duke de Lauzun with his own Legion, Colo. Sheldon’s Regt and a detachment of state troops of Connecticut under the Command of B.G. Waterbury. The Duke notwithstanding the heat of the day of the 2d marched from Ridgebury in Connecticut and reached East Chester very early the next morning but upon his arrival there finding by the firing that Genl Lincoln had been attacked and the alarm given he desisted from the further prosecution of his Plan (which would only have been executed to any effect by surprize) and marched to the Generals support, who continued skirmishing with and endeavouring to draw the Enemy so far into the Country that the Duke might turn their right and cut them off from their Work on the east side of Harlem river and also prevent their repassing that River in Boats.  Genl Parsons had possessed the heights immediately commanding kingsbridge and could have prevented their escape by that passage every endeavor of this kind proved fruitless for I found upon going down myself to reconnoitre their situation that all their force except very small parties of observation had retired to York Island—This afforded Genl DuPortail and myself the most favorable opportunity of perfectly reconnoitreing the works upon the north end of the Island and making observations which may be of very great advantage in future—finding nothing further could be done I returned the day before yesterday to this Ground where I expect to be joined this day by his Excellency the Count de Rochambeau who reached North Castle the 2d—I cannot too warmly express the obligations I am under to the Count for the readiness with which he detached the Duke de Lauzun and for the rapidity with which he pushed the march of his main body that he might have been within supporting distance had any favorable stroke upon the Enemy below given us an opportunity of pursuing any advantage which might have been gained—Genl Lincoln had 5 or 6 men killed and about 30 wounded in his skirmish.  I have the honor to be with perfect esteem Your Excellencys most obedt Servant
                  
                     Go: Washington
                  
               